 

Exhibit 10.3

 



REVISED AND RESTATED EMPLOYMENT AGREEMENT

 

This REVISED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), which is made
effective as of the date Executive signs this Agreement (the “Effective Date”),
is made by and between Ideal Power Inc., a Delaware corporation, with
headquarters located at 4120 Freidrich Lane, Ste. 100, Austin, Texas 78744,
hereinafter referred to as “Company”, and R. Daniel Brdar, residing at 202
Malbec Court, Austin, TX 78738, hereinafter referred to as “Executive.” The
purpose of this Agreement is to confirm the revised and restated terms of the
employment relationship between Company and Executive.

 

RECITALS

 

WHEREAS, Company and Executive wish to revise and restate the terms of
employment with Executive through entering into this Agreement, which replaces,
in its entirety, that certain Employment Agreement, dated January 8, 2014, as
amended, by and between Company and Executive (the “Former Agreement”);

 

THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, Company and Executive (who are sometimes
individually referred to as a “Party” and collectively referred to as the
“Parties”) agree as follows:

 

AGREEMENT

 

1.TERM; POSITION.

 

Company hereby employs Executive as Company’s BTRAN Chief Commercial Officer,
and Executive hereby accepts employment with Company pursuant to the terms of
this Agreement, which will continue until terminated pursuant to Section 11 or
12 below. Executive understands and agrees that, upon signing this Agreement, he
shall no longer serve as Company’s Chief Executive Officer. Executive further
agrees that he shall sign all documents legally necessary to effectuate his
departure as CEO that may be required by the Company or its Board of Directors
(“Board”). For the sake of clarity, the Parties understand and agree that
Executive’s agreed change in position does not entitle Executive to any further
benefits or compensation under the Former Agreement.

 

2.GENERAL DUTIES.

 

Executive shall devote his entire productive time, ability, and attention to
Company’s business during Executive’s employment. Executive shall report to
Company’s Chief Executive Officer and agrees to keep the Board fully informed
with regard to critical issues affecting the value and reputation of Company.
Executive shall do and perform all services, acts, or things necessary or
advisable to discharge his duties under this Agreement, and such other duties as
are commonly performed by an employee of his rank in a publicly traded
corporation or which may, from time to time, be prescribed by the Company.
Executive agrees to cooperate with and work to the best of his ability with
Company’s management team, which includes the Board and the officers and other
employees, to continually improve Company’s reputation in its industry for
quality products and performance.

 

 1 

 

  

3.            NONSOLICITATION AND PROPRIETARY PROPERTY AND CONFIDENTIAL
INFORMATION PROVISIONS.

 

Executive previously executed a Proprietary Information and Inventions Agreement
(“PIIA”), the terms of which are included by reference into this Agreement.
Executive agrees to continue to abide by the PIIA.

 

4.COMPLIANCE WITH SECURITIES LAWS.

 

Executive acknowledges that he is subject to the provisions of Sections 10 and
16 of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder. Executive acknowledges that Sections 10 and 16 and the
rules and regulations promulgated thereunder may prohibit Executive from selling
or transferring his securities in Company. Executive agrees that he will comply
with Company’s policies, as stated from time to time, relating to selling or
transferring Company’s securities.

 

5.COMPENSATION.

 

(a)       Base Salary. Executive will receive a base salary in the amount of
$330,500/year ($27,541.67 per month). The salary paid during Executive’s
employment shall be referred to in this Agreement as the “Base Salary”. The Base
Salary shall be subject to any tax withholdings and/or employee deductions that
are applicable. The Base Salary shall be paid to Executive in equal installments
in accordance with the periodic payroll practices of the Company for its
employees. The Base Salary will be subject to review and adjustment at the
discretion of the Board no less frequently than annually.

 

(b)       Bonus. At least annually, Executive and the Company’s CEO, in
consultation with, and concurrence of, the Compensation Committee of the Board
of Directors shall meet to establish (i) performance standards and goals to be
met by Executive and (ii) cash bonus targets based on the performance standards
and goals that are achieved (the “Bonus”). The standards and goals will support
a cash bonus of up to 50% of Executive’s Base Salary. The standards and goals
and the bonus targets shall be established by the Compensation Committee, in
consultation with the CEO and the Executive. The Bonus shall be subject to any
applicable tax withholdings and/or employee deductions, and shall be paid on or
before March 15th of the following calendar year. Given the retention aspects of
the Bonus, the Bonus shall not be earned unless Executive is employed on the day
of pay-out.

 

(c)       Cost of Living Adjustment. Commencing on each January 1st after
signing this Agreement, the then effective Base Salary shall be increased (but
not decreased) by an amount which shall reflect the increase, if any, in the
cost of living during the previous 12 months by adding to the Base Salary an
amount computed by multiplying the Base Salary by the percentage by which the
level of the Consumer Price Index for the Austin Metropolitan Area, as reported
on January 1st of the new year by the Bureau of Labor Statistics of the United
States Department of Labor has increased over its level as of January 1st of the
prior year.

 

 2 

 

 

(d)       Participation In Employee Benefit Plans. Executive shall have the same
rights, privileges, benefits and opportunities to participate in any of
Company’s employee benefit plans which may now or hereafter be in effect on a
general basis for executive officers or employees. During Executive’s
employment, the Company shall provide, at Company’s sole expense, medical and
dental benefits for Executive, his spouse and children under the same policy or
policies generally available to other executive officer of the Company. At the
discretion of the Board, Company may also provide, at its sole expense (i)
disability insurance which, in the event of Executive’s disability, will replace
no less than 60% of the Base Salary being paid to Executive at the time the
disability occurred and (ii) life insurance in an amount to be agreed upon by
the Board and Executive. Irrespective of the foregoing, Company may change any
benefits contractor, or discontinue any benefit without replacement, in its sole
discretion, and any such change or discontinuance will not be a breach of this
Agreement. In the event Executive receives payments from the disability insurer,
Company shall have the right to offset such payments against the Base Salary
otherwise payable to Executive during the period for which such payments are
made.

 

6.EQUITY COMPENSATION.

 

During Executive’s employment and subject always to the discretion of the
Compensation Committee of the Board, Executive may be eligible to receive
additional awards from the 2013 Equity Incentive Plan (or any other equity
incentive plan adopted by the Board).

 

7.REIMBURSEMENT OF BUSINESS EXPENSES.

 

Company shall promptly reimburse Executive for all reasonable business expenses
incurred by Executive in connection with the business of Company. However, each
such expenditure shall be reimbursable only if Executive furnishes to Company
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate taxing authorities for the
substantiation of each such expenditure as an income tax deduction.

 

8.PAID TIME OFF.

 

Executive shall be entitled to four weeks of paid time off each year; provided,
however, failure to use paid time off by the end of the year in which it is
earned will prevent the accumulation of additional paid time off in excess of
four weeks.

 

9.INDEMNIFICATION OF LOSSES.

 

So long as Executive’s actions were taken in good faith and in furtherance of
Company’s business and within the scope of Executive’s duties and authority,
Company shall indemnify and hold Executive harmless to the full extent of the
law from any and all claims, losses and expenses sustained by Executive as a
result of any action taken by him to discharge his duties under this Agreement,
and Company shall defend Executive, at Company’s expense, in connection with any
and all claims by stockholders or third parties.

 

 3 

 

 

10.PERSONAL CONDUCT.

 

Executive agrees promptly and faithfully to comply with all present and future
policies, requirements, directions, requests and rules and regulations of
Company in connection with Company’s business. Executive further agrees to
conform to all laws and regulations and not at any time to commit any act or
become involved in any situation or occurrence tending to bring Company into
public scandal, ridicule or which will reflect unfavorably on the reputation of
Company.

 

11.TERMINATION FOR CAUSE.

 

The Company may terminate Executive for cause immediately, without notice, if
Company reasonably concludes that Executive has committed fraud, theft,
embezzlement, misappropriation of Company funds or other property, or any
felony. The Company may also terminate Executive for cause for any of the
following:

 

(a)          Breach by Executive of any material provision of this Agreement;

 

(b)          Violation by Executive of any statutory or common law duty of
loyalty to Company; or

 

(c)          A material violation by Executive of Company's employment policies;
or

 

(d)          Commission of such acts of dishonesty, gross negligence, or willful
misconduct as would prevent the effective performance of Executive’s duties or
which result in material harm to Company or its business.

 

The Company may terminate this Agreement for cause by giving written notice of
termination to Executive, provided, however, if the Company determines Executive
to be in default of this Agreement under subsection (a) above because Executive
fails to substantially perform his material duties and responsibilities under
this Agreement, the Company shall deliver a written demand for substantial
performance of such duties and responsibilities to Executive. Such demand must
identify the manner in which the Company believes that Executive has not
substantially performed his duties, and Executive shall have a period of 30 days
to correct the deficient performance. Upon termination for cause, the
obligations of Executive and Company under this Agreement shall immediately
cease. Such termination shall be without prejudice to any other remedy to which
Company may be entitled either at law, in equity, or under this Agreement. If
Executive’s employment is terminated pursuant to this paragraph, Company shall
pay to Executive (i) Executive’s accrued but unpaid Base Salary and the value of
unused paid time off through the effective date of the termination; (ii)
Executive’s accrued but unpaid Bonus, if any; and (iii) business expenses
incurred prior to the effective date of termination. Executive shall not be
entitled to continue to participate in any employee benefit plans except to the
extent provided in such plans for terminated participants, or as may be required
by applicable law.

 

 4 

 

 

12.OTHER TERMINATIONS.

 

(a)       Death. Executive’s employment shall terminate upon the death of
Executive. Upon such termination, the obligations of Executive and Company under
this Agreement shall immediately cease.

 

(b)       Disability. The Company reserves the right to terminate Executive’s
employment upon 30 days written notice if, for a period of 90 days, Executive is
prevented from discharging his substantial or material duties due to any
physical or mental disability, except otherwise required by law.

 

(c)       Election By Executive. Executive’s employment may be terminated at any
time by Executive for any reason upon not less than 30 days written notice by
Executive to the Board.

 

(d)       Election By Company. Executive’s employment may be terminated at any
time by Company without cause upon not less than 30 days written notice by the
Company to Executive.

 

(e)       Termination Due to a Change in Control. Executive’s employment may be
terminated upon a Change in Control. For purposes of this Agreement, the term
“Change in Control” shall mean the sale or disposition by Company to an
unrelated third party of substantially all of its business or assets, or the
sale of the capital stock of Company in connection with the sale or transfer of
a Controlling Interest in Company to an unrelated third party, or the merger or
consolidation of Company with another corporation as part of a sale or transfer
of a Controlling Interest in Company to an unrelated third party. For purposes
of this definition, the term “Controlling Interest” means the sale or transfer
of Company’s securities representing at least 50.1% of the voting power. It will
be presumed that a termination is a termination under this subsection (e) rather
than a termination under subsection (d) (Election by Company) if Executive’s
employment is terminated during the period that begins when negotiations for the
Change in Control begin and ends on the six month anniversary of the closing of
the Change in Control transaction and such termination is not a termination for
cause pursuant to Section 11 or a termination resulting from Executive’s death,
disability or election pursuant to subsections (a), (b) or (c) of this Section
12.

 

(f)       Effect of Various Terminations; Severance.

 

If Executive’s employment is terminated pursuant to subsections (a), (b), or (c)
of this paragraph, Company shall pay to Executive (i) Executive’s accrued but
unpaid Base Salary and the value of unused paid time off through the effective
date of the termination; and (ii) business expenses incurred prior to the
effective date of termination. Executive shall not be entitled to continue to
participate in any employee benefit plans except to the extent provided in such
plans for terminated participants, or as may be required by applicable law.

 

 5 

 

 

If Executive’s employment is terminated pursuant to subsection (d) of this
paragraph, Company shall pay to Executive (i) Executive’s accrued but unpaid
Base Salary and the value of unused paid time off through the effective date of
the termination ; (ii) business expenses incurred prior to the effective date of
termination; and (iii) a severance payment (“Severance”), as set forth below,
contingent upon Executive first signing and not revoking a general release of
claims in a form provided to Executive by Company within thirty days of
Executive’s termination of employment and otherwise complying with all other
provisions of this Agreement, including the PIIA (the “Prerequisites”). The
Severance shall be paid over time in equal installments, with the first payment
made on the thirtieth day following Executive’s termination and subsequent
payments made on Company paydays during the applicable Severance Period (defined
below), provided Executive has satisfied his obligations under this Agreement.

 

The amount of Severance shall vary, depending on when Executive is terminated
pursuant to subsection (d), as set forth in this chart below during the
applicable Severance Period, defined below:

 

Subsection (d) Without Cause
Termination Date   Severance Amount   Severance
Period Termination without cause 1-30 days following the Effective Date   12
months of Executive’s former Base Salary   12 months Termination without cause
31-60 days following the Effective Date   11 months of Executive’s former Base
Salary   11 months Termination without cause 61-90 days following the Effective
Date   10 months of Executive’s former Base Salary   10 months Termination
without cause 91-120 days following the Effective Date   9 months of Executive’s
former Base Salary   9 months Termination without cause 121-150 days following
the Effective Date   8 months of Executive’s former Base Salary   8 months
Termination without cause 151-180 days following the Effective Date   7 months
of Executive’s former Base Salary   7 months Termination without cause 181 days
or more following the Effective Date   6 months of Executive’s former Base
Salary   6 months

 

In addition to the above, “Severance Amount” shall also include the amount of
annual Bonus that the Executive would have otherwise received due to meeting
some or all of the bonus goals and objectives, but did not receive due to his
termination without cause before the Bonus payment date, provided that (1)
Executive met some/all of the standards and goals outlined by the Compensation
Committee for the applicable Bonus, with the determination of meeting any
subjective portion of the Bonus standards and goals to be determined by the
Company in its sole discretion; and (2) Executive was terminated without cause
prior to the Bonus payment date.

 

In addition, in the event of a subsection (d) without cause termination,
provided Executive timely elects to continue his health insurance through the
applicable provisions of COBRA and remains eligible for such benefits, Company
agrees to pay the cost for the COBRA premiums during the Severance Period set
forth above that applies to Executive (“COBRA Premiums”), contingent upon
Executive first satisfying the Prerequisites (i.e. if Executive is terminated
without Cause 31 days following the Effective Date, Executive is eligible to
receive 11 months of COBRA premium payments by Company, paid over the applicable
11 month Severance Period in equal installments, if Executive is terminated
without Cause 151 days following the Effective Date, Executive is eligible to
receive 7 months of COBRA premium payments by Company, paid over the applicable
7 month Severance Period in equal installments, etc.)

 

 6 

 

 

If Executive’s employment is terminated pursuant to subsection (e) of this
Section 12, Executive shall receive (i) Executive’s accrued but unpaid Base
Salary and the value of unused paid time off through the effective date of the
termination; and (ii) business expenses incurred prior to the effective date of
termination; and the Severance and COBRA Premiums (as defined above) he would
receive under a termination pursuant to subsection (d) of this Section 12,
provided the Prerequisites have been satisfied. In addition, any equity award
that is scheduled to vest any time after the termination of Executive’s
employment will vest immediately upon the termination of Executive’s employment
pursuant to subsection (e).

 

All other rights Executive has under any benefit or stock option plans and
programs shall be determined in accordance with the terms and conditions of such
plans and programs.

 

With the exception of the terms of this paragraph 12 and any obligations, duties
and responsibilities Executive has under the PIIA, upon termination of
Executive’s employment the obligations of Executive and Company under this
Agreement shall immediately cease.

 

13.MISCELLANEOUS.

 

(a)       Preparation of Agreement. It is acknowledged by each Party that such
Party either had separate and independent advice of counsel or the opportunity
to avail itself or himself of same. In light of these facts it is acknowledged
that no Party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any Party as
the alleged draftsman of this Agreement.

 

(b)       Cooperation. Each Party agrees, without further consideration, to
cooperate and diligently perform any further acts, deeds and things and to
execute and deliver any documents that may from time to time be reasonably
necessary or otherwise reasonably required to consummate, evidence, confirm
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense.

 

(c)       Interpretation.

 

(i)       Entire Agreement/No Collateral Representations. Each Party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto and the PIIA Executive previously signed, which is expressly incorporated
herein by reference: (1) is the final, complete and exclusive statement of the
agreement of the Parties with respect to the subject matter hereof; (2)
supersedes any prior or contemporaneous agreements, promises, assurances,
guarantees, representations, understandings, conduct, proposals, conditions,
commitments, acts, course of dealing, warranties, interpretations or terms of
any kind, oral or written, including but not limited to the Former Agreement
(collectively and severally, the “Prior Agreements”), and that any such prior
agreements are of no force or effect except as expressly set forth herein; and
(3) may not be varied, supplemented or contradicted by evidence of Prior
Agreements, or by evidence of subsequent oral agreements. Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the Party against whom enforcement of the modification or supplement
is sought.

 

 7 

 

 

(ii)       Waiver. No breach of any agreement or provision herein contained, or
of any obligation under this Agreement, may be waived, nor shall any extension
of time for performance of any obligations or acts be deemed an extension of
time for performance of any other obligations or acts contained herein, except
by written instrument signed by the Party to be charged or as otherwise
expressly authorized herein. No waiver of any breach of any agreement or
provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof, or a waiver or relinquishment of any other agreement
or provision or right or power herein contained.

 

(iii)       Remedies Cumulative. The remedies of each Party under this Agreement
are cumulative and shall not exclude any other remedies to which such Party may
be lawfully entitled.

 

(iv)       Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.

 

(v)       No Third Party Beneficiary. Notwithstanding anything else herein to
the contrary, the parties specifically disavow any desire or intention to create
any third party beneficiary obligations, and specifically declare that no person
or entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof.

 

(vi)       Headings; References; Incorporation; Gender. The headings used in
this Agreement are for convenience and reference purposes only, and shall not be
used in construing or interpreting the scope or intent of this Agreement or any
provision hereof. References to this Agreement shall include all amendments or
renewals thereof. Any exhibit referenced in this Agreement shall be construed to
be incorporated in this Agreement. As used in this Agreement, each gender shall
be deemed to include the other gender, including neutral genders or genders
appropriate for entities, if applicable, and the singular shall be deemed to
include the plural, and vice versa, as the context requires.

 

(d)       Enforcement.

 

(i)       Applicable Law. This Agreement and the rights and remedies of each
Party arising out of or relating to this Agreement (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of Texas, as if this agreement
were made, and as if its obligations are to be performed, wholly within the
State of Texas.

 

 8 

 

 

(ii)       Consent to Jurisdiction and Venue. Any action or proceeding arising
out of or relating to this Agreement shall be filed in and heard and litigated
solely before the state courts of Texas within Travis County.

 

(iii)       Attorneys’ Fees. If court proceedings are required to enforce any
provision of this Agreement, the substantially prevailing or successful Party
shall be entitled to an award of the reasonable and necessary expenses of
litigation, including reasonable attorneys’ fees.

 

(e)       No Assignment of Rights or Delegation of Duties by Executive.
Executive’s rights and benefits under this Agreement are personal to him and
therefore (i) no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer; and (ii) Executive may not
delegate his duties or obligations hereunder.

 

(f)       Notices. Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called “Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by private overnight
delivery service (which forms of Notice shall be deemed to have been given upon
confirmed delivery by the delivery agency), or (C) by mailing in the United
States mail by registered or certified mail, return receipt requested, postage
prepaid (which forms of Notice shall be deemed to have been given upon the 5th
business day following the date mailed). Notices shall be addressed to the
address hereinabove set forth in the introductory paragraph of this Agreement,
or to such other address as the receiving Party shall have specified most
recently by like Notice, with a copy to the other Parties hereto. Any Notice
given to the estate of a Party shall be sufficient if addressed to the party as
provided in this subparagraph.

 

(g)       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument, binding on all parties hereto. Any signature page
of this Agreement may be detached from any counterpart of this Agreement and
reattached to any other counterpart of this Agreement identical in form hereto
by having attached to it one or more additional signature pages.

 

(h)       Execution by All Parties Required to be Binding; Electronically
Transmitted Documents. This Agreement shall not be construed to be an offer and
shall have no force and effect until this Agreement is fully executed by all
Parties hereto. If a copy or counterpart of this Agreement is originally
executed and such copy or counterpart is thereafter transmitted electronically
by facsimile or similar device, such facsimile document shall for all purposes
be treated as if manually signed by the Party whose facsimile signature appears.

 

 9 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

  Company:   IDEAL POWER INC.           By: /s/ Lon E. Bell               Its:
CEO 4/14/2018             Executive:           /s/ R. Daniel Brdar 4/16/2018    
R. Daniel Brdar  

 

 10 

 